TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

                                    NO. 03-05-00746-CV


                Allstate Insurance Company, Allstate Indemnity Company
                           and Allstate Texas Lloyds, Appellants

                                              v.

        The Texas Commissioner of Insurance and The State of Texas, Appellees

    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
       NO. GN503652, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


                                              &


                                    NO. 03-05-00695-CV


             In re Allstate Insurance Company, Allstate Indemnity Company
                                 and Allstate Texas Lloyds

                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY


                         MEMORANDUM OPINION

              Allstate Insurance Company, Allstate Indemnity Company, and Allstate Texas

Lloyds, appellants and relators, have filed unopposed motions to dismiss the appeal and the

original proceeding. We grant the motions and dismiss both the appeal and the petition for writ

of mandamus. Tex. R. App. P. 42.1(a).

                                           __________________________________________

                                           David Puryear, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Dismissed on Appellants’ Motion

Filed: April 17, 2006